Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/886,577 and preliminary amendment filed on 07/23/20.  Claims 1-11 and 345-352 remain pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 345-352 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2019/0211475 A1).
As to claims 1, 10 and 11, Ito et al. teach a computer-implemented method/a computer system/a non-transitory computer-readable storage medium having stored 
As to claim 2, Ito et al. teach wherein the predefined sub-circuit schematics comprise predefined analog sub-circuit schematics (¶ 0045, 0055; Fig. 8a).
As to claims 3, 345, 349, Ito et al. teach wherein the parameters specify one or more functional circuit components, and wherein the one or more functional circuit components have corresponding predefined sub-circuit schematics (¶ 0043, 0044, 0060).
As to claim 4, Ito et al. teach generating one or more symbols corresponding to the one or more functional circuit components, wherein the symbols encapsulate the selected predefined sub-circuit schematics (¶ 0037, 0044, 0187; Fig. 8a-8c, for example a symbol representing a transistor and or it could be any component type from a cell library).
As to claims 5, 346, 350, Ito et al. teach wherein the layout script comprises a plurality of layout placement instructions (Fig. 9, 10, layout cell placement software or tool or program must include layout placement instructions or commands to place a plurality of cells producing a layout result shown in Fig. 5b, 6b, 7b, 8b, 8c; 0038, 0040, 0042, 0043, 0044, 0052, 0053, 0146, 0149).
As to claims 6, 347, 351, Ito et al. teach wherein the layout script is configured to position layout instances from a plurality of circuit schematics (Fig. 9, 10, a cell placement software or tool or program place a plurality of layout instance or positioning cell within an SoC layout; ¶ 0038, 0113; Fig. 6b, 7b, 8b, 8c show a layout or placement result).
As to claim 7, Ito et al. teach wherein the plurality of circuit schematics are associated with the same functional circuit component (¶ 0004, 0043, 0044, 0060, 0073, 0087, 0089, 0113, 0114).
As to claims 8-9, 348, 352, Ito et al. teach wherein said generating a circuit specification is performed on a first software system (¶ 0004, 0058, 0064, 0114, 0123, SoC design, schematic netlist) and said converting the circuit specification to a circuit schematic and a circuit layout is performed on a second software system (Fig. 9, 10; ¶ 0019, 0038, 0042); wherein the second software system is an electronic design automation software system (¶ 0019, 0038, 0040, 0042).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851